Citation Nr: 0008093	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-32 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for bone 
spur on olecranon of right elbow.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1974 and from December 1985 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for degenerative disease of the lumbar 
spine and a bone spur on the olecranon of the right elbow, 
with assignment of a zero percent (noncompensable) disability 
rating for each condition.  

In February 1999, the Board remanded these claims for 
additional evidentiary development.  Unfortunately, it is 
necessary to again remand these claims for the reasons 
discussed below. 

While this case was in remand status, an October 1999 rating 
decision, in pertinent part, assigned a 10 percent disability 
rating for the veteran's lumbar spine disorder.  The RO 
erroneously informed the veteran that this was a full grant 
of the benefit sought on appeal and that this issue was 
removed from appellate status.  The assignment of a 10 
percent evaluation was not a full grant of the benefit sought 
on appeal because a higher disability rating is available 
under Diagnostic Code 5295, under which the veteran's lumbar 
spine disorder is evaluated in part.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 

As discussed in the Board's 1999 Remand, the veteran failed 
to perfect his appeal as to his claims for higher ratings for 
a scar on the left shoulder, right ear hearing loss, and 
tinnitus because his substantive appeal did not list these 
issues.  In March 1999, the veteran submitted a statement 
indicating that the Board had failed to address all the 
issues in his appeal.  He submitted a substantive appeal 
dated in October 1997 which indicated that he wanted to 
appeal all five issues addressed in the statement of the 
case.  This substantive appeal was not received until March 
1999, long after the time period for perfecting an appeal had 
expired.  38 C.F.R. § 20.302(b) (1999).  The fact that the 
appeal was shown as dated in 1997 is not persuasive because 
there is no evidence showing that it was actually received by 
the RO within the appeal period.  The RO informed the veteran 
in July 1999 that this could not be accepted as an appeal, 
and he has not disagreed with that conclusion.  These issues 
are not before the Board because the veteran did not submit a 
timely appeal.


REMAND

The RO did not substantially comply with the directives of 
the Board's 1999 Remand, as discussed below.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

First, the Board instructed the RO to obtain the veteran's 
treatment records.  He indicated in a March 1999 statement 
that all treatment since his separation from service in 1996 
had been at the VA Medical Center in Birmingham and the 
treatment clinic in Rainbow City.  The RO requested those 
records in May 1999, but they were not obtained.  None of the 
veteran's VA treatment records have been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO must obtain the veteran's VA 
records.

Second, the Board instructed the RO to provide the veteran VA 
examinations for his right elbow and lumbar spine disorders 
because insufficient evidence was of record to decide these 
claims.  There remains a lack of sufficient evidence.  The 
report of the examinations conducted in August 1999 are 
inadequate because they do not provide sufficient information 
for the Board to determine the current degree of impairment 
resulting from the veteran's lumbar spine and right elbow 
disorders.  First, the majority of the examination reports 
are comprised of answers to a specific series of questions to 
which the Board does not have access.  There is a significant 
amount of information contained in those answers that can 
only be interpreted by reference to the questions.  Since the 
Board does not have access to those specific questions, it is 
impossible to interpret the findings from the 1999 VA 
examinations.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the veteran's claims.  
On remand, the RO should obtain comprehensive reports of the 
August 1999 VA examinations that include the questions to 
which the examiner was responding.  Second, the report 
concerning the veteran's lumbar spine disorder did not 
indicate what is normal range of motion for the lumbar spine, 
in accordance with the Board's Remand instructions.  This 
information is necessary to evaluate his service-connected 
back condition.  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Birmingham and 
the primary care clinic in Rainbow City 
for all treatment from 1996 to the 
present. 

2.  Obtain comprehensive reports of the 
August 1999 VA physical examinations from 
the VA Medical Center in Birmingham.  The 
RO should make sure that the reports 
contain the specific questions that 
prompted the examiner's responses in the 
original examination reports.

3.  Return the claims file to the same 
examiner who conducted the examinations 
in August 1999 at the VA Medical Center 
in Birmingham in order to obtain 
additional information.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
file.  The examiner is asked to indicate 
what is normal range of motion for the 
lumbar spine.

4.  If, and only if, the RO is unable to 
obtain comprehensive reports of the VA 
examinations conducted in 1999, schedule 
him for additional VA examinations to 
evaluate the severity of his service-
connected lumbar spine and right elbow 
conditions.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected lumbar spine and right elbow 
conditions.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  It is requested that the 
examiner indicate what is normal range of 
motion for the lumbar spine.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine and/or right 
elbow.  The examiner should discuss 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine and/or right 
elbow are used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected lumbar spine and/or right elbow 
disabilities have upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for higher ratings for 
his service-connected lumbar spine and 
right elbow conditions, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  The RO must review the evidence 
of record at the time of the April 1997 
rating decision that was considered in 
assigning the original disability ratings 
for the veteran's lumbar spine and right 
elbow disorders, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for either of 
these conditions at any period of time 
since his original claims.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).
7.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


